ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_03_FR.txt.                                                                                                  134



                          OPINION INDIVIDUELLE DE M. LE JUGE YUSUF

                 [Traduction]

                    Uti possidetis juris et principe de l’OUA/UA du respect des frontières n’étant ni
                 identiques ni équivalents — Résolution du Caire et instruments fondateurs de
                 l’OUA et de l’UA ne faisant pas référence à l’uti possidetis juris — Principe de
                 l’uti possidetis juris et principe de l’OUA/UA devant être distingués de par leurs
                 origine, but, portée et nature juridiques— Cour aurait dû dissiper cette confusion —
                 Rapport entre titre et effectivités n’intervenant pas dans le principe de l’OUA/
                 UA — Principe de l’OUA/UA n’accordant pas non plus la primauté au titre
                 ou aux effectivités — Référence à l’intégrité territoriale dans les instru­
                 ments fondateurs de l’OUA/UA ne pouvant être interprétée comme contenant
                 implicitement le principe de l’uti possidetis juris — Elément contenu implicitement
                 dans l’intégrité territoriale étant l’inviolabilité des frontières — Inviolabilité ne
                 signifiant pas intangibilité ou invariabilité — Accord de délimitation conclu entre
                 les Parties en 1987 distinguant la présente espèce des affaires de délimitation
                 frontalière antérieures — Uti possidetis juris n’ayant aucun rôle à jouer en la
                 présente espèce — Arrêt aurait dû le reconnaître.


                                                 I. Introduction

                     1. Bien que souscrivant à la décision de la Cour, j’estime devoir traiter
                  dans la présente opinion certaines questions qui n’ont pas été examinées
                  de manière adéquate dans les motifs de l’arrêt, notamment en ce qui
                  concerne les principes applicables invoqués par les Parties dans leurs écri-
                  tures et plaidoiries en l’affaire (voir paragraphe 63 de l’arrêt).
                     2. Dans le cadre de son analyse des règles et principes invoqués par les
                  Parties dans le compromis que celles-ci ont conclu, la Cour mentionne, au
                  paragraphe 63 de l’arrêt, les trois principes suivants : a) le principe de
                  l’intangibilité des frontières héritées de la colonisation ; b) le principe de
                  l’uti possidetis juris ; et c) le principe du respect des frontières existant au
                 moment où les Parties ont accédé à l’indépendance, tel qu’énoncé par
                 l’Organisation de l’unité africaine (OUA) dans sa résolution AHG/
                 Res. 16 (I) adoptée en 1964 au Caire (Egypte) à la première session de
                 la conférence des chefs d’Etat et de gouvernement africains (ci‑après
                 la « résolution du Caire »), et incorporé par la suite à l’alinéa b) de
                 ­l’article 4 de l’Acte constitutif de l’Union africaine (UA).
                     3. Outre que l’arrêt n’explique pas l’effet et les incidences juridiques de
                  ces principes en la présente espèce, ni la manière dont ils doivent être
                  appliqués au différend frontalier entre les Parties, la Cour semble les
                  considérer comme étant interchangeables ou, à tout le moins, équivalents
                  du point de vue de leurs nature, portée et effets juridiques. Cette hypo-
                  thèse d’équivalence, en particulier entre l’uti possidetis juris et le principe
                  de l’OUA/UA du respect des frontières existant au moment de l’accession

                                                                                                   94




6 CIJ1042.indb 225                                                                                       8/04/14 08:34

                                   différend frontalier (op. ind. yusuf)                     135

                 à l’indépendance, repose sur un dictum énoncé par la Chambre de la Cour
                 dans l’arrêt qu’elle a rendu le 22 décembre 1986 en l’affaire du Différend
                 frontalier (Burkina Faso/République du Mali).
                    4. La Chambre qui avait alors été constituée pour connaître de l’affaire
                 susmentionnée a notamment déclaré ce qui suit :
                         « La charte de l’Organisation de l’unité africaine n’a pas négligé le
                      principe de l’uti possidetis, mais elle ne l’a qu’indirectement évoqué
                      en son article 3 aux termes duquel les Etats membres affirment solen-
                      nellement le principe du respect de la souveraineté et de l’intégrité
                      territoriale de chaque Etat. Mais dès la première conférence au som-
                      met qui suivit la création de l’Organisation de l’unité africaine, les
                      chefs d’Etat africains, par leur résolution susmentionnée (AGH/
                      Rés. 16 (1)), adoptée au Caire en juillet 1964, tinrent à préciser et à
                      renforcer le principe de l’uti possidetis juris qui n’apparaissait que de
                      façon implicite dans la charte de leur organisation. » (Différend fron­
                      talier, arrêt, C.I.J. Recueil 1986, p. 565‑566, par. 22.)
                    5. A la suite de ce prononcé de la Chambre, il semble qu’il ait été large-
                 ment admis, à commencer par la Cour elle‑même dans les affaires ultérieures
                 ayant trait à des délimitations frontalières entre Etats africains, que le prin-
                 cipe du respect des frontières existant au moment de l’accession à l’indépen-
                 dance, adopté par l’OUA dans sa résolution du Caire et, par la suite, par
                 l’UA, constituait un uti possidetis juris africain identique au principe d’ori-
                 gine hispano‑américaine. Ainsi, dans son arrêt du 12 juillet 2005, la Chambre
                 de la Cour constituée en l’affaire du Différend frontalier (Bénin/Niger),
                 après s’être référée à l’arrêt de 1986, a indiqué que le principe de l’uti possi­
                 detis juris avait été reconnu à plusieurs reprises dans le contexte africain et
                 qu’il « l’a[vait] été, récemment encore, à l’alinéa b) de l’article 4 de l’acte
                 constitutif … de l’Union africaine » (C.I.J. Recueil 2005, p. 108, par. 23).
                    6. Selon moi, l’uti possidetis juris et le principe consacré par l’OUA
                 dans sa résolution du Caire, puis inscrit dans l’Acte constitutif de l’UA,
                 ne sont cependant ni identiques ni équivalents. Quoique la Cour se soit,
                 dans le présent arrêt (par. 63), quelque peu écartée des dicta précités des
                 arrêts de 1986 et de 2005 assimilant l’uti possidetis juris à la résolution du
                 Caire et à l’alinéa b) de l’article 4 de l’Acte constitutif de l’UA, je reste
                 d’avis que la différence entre ces deux principes mérite de plus amples
                 éclaircissements, de sorte qu’ils ne soient plus confondus à l’avenir.


                       II. La résolution du Caire et les principes de l’OUA/UA
                                       en matière de frontières

                    7. Il est utile de partir du texte de la résolution du Caire et des principes
                 de l’OUA/UA auxquels il est fait référence dans l’arrêt susmentionné de la
                 Chambre de la Cour. Aux termes du paragraphe 3 de l’article III de la
                 Charte de l’OUA, les Etats membres déclarent qu’ils adhèrent au principe
                 du « respect de la souveraineté et de l’intégrité territoriale de chaque Etat
                 et de son droit inaliénable à une existence indépendante ».

                                                                                               95




6 CIJ1042.indb 227                                                                                   8/04/14 08:34

                                    différend frontalier (op. ind. yusuf)                         136

                   8. Le texte de la résolution du Caire intitulée « Litiges entre Etats afri-
                 cains au sujet des frontières » se lit comme suit :
                         « Considérant que les problèmes frontaliers sont un facteur grave et
                      permanent de désaccord,
                         Consciente de l’existence d’agissements d’origine extra‑africaine
                      visant à diviser les Etats africains,
                         Considérant en outre que les frontières des Etats africains, au jour
                      de leur indépendance, constituent une réalité tangible,
                         Rappelant la création, à la deuxième session ordinaire du Conseil,
                      du Comité des Onze chargé d’étudier de nouvelles mesures de nature
                      à renforcer l’unité africaine,
                         Reconnaissant l’impérieuse nécessité de régler, par des moyens paci-
                      fiques, et dans un cadre purement africain, tous les différends entre
                      Etats africains,
                         Rappelant en outre que tous les Etats membres se sont engagés aux
                      termes de l’article VI de la Charte de l’Organisation de l’unité afri-
                      caine à respecter scrupuleusement les principes énoncés au para-
                      graphe 3 de l’article III de ladite Charte,
                      1. Réaffirme solennellement le respect total par tous les Etats
                          membres de l’OUA des principes énoncés au paragraphe 3 de l’ar-
                          ticle III de la Charte de ladite Organisation ;
                      2. Déclare solennellement que tous les Etats membres s’engagent à
                          respecter les frontières existant au moment où ils ont accédé à
                          l’indépendance. »
                   9. L’alinéa b) de l’article 4 de l’Acte constitutif de l’UA mentionne,
                 parmi les principes de l’Union, le « respect des frontières existant au
                 moment de l’accession à l’indépendance ».


                        III. Les principes de l’OUA/UA et l’uti possidetis juris

                    10. A titre liminaire, on notera qu’aucun des documents officiels de l’OUA
                 ou de l’organisation qui lui a succédé — l’UA — ayant trait aux conflits et aux
                 différends territoriaux ou frontaliers en Afrique ne mentionne le principe de
                 l’uti possidetis juris, ni ne s’y réfère d’une quelconque manière. Ainsi que cela
                 a été relevé par un observateur attentif des origines et de l’évolution des orga-
                 nisations panafricaines, et partisan d’un « uti possidetis africain », « il convient
                 de souligner que le précédent américain n’a jamais été expressément invoqué
                 lors des travaux préparatoires de la conférence d’Addis-Abeba, et encore
                 moins par les chefs d’Etat dans leurs discours d’inauguration » 1. Les diffé-
                 rences entre les deux principes en ce qui concerne leurs origine et but, ainsi que
                 leurs portée, contenu et nature juridiques sont tout aussi importantes.

                    1 B. Boutros‑Ghali, L’Organisation de l’unité africaine, Paris, Armand Colin, 1969,

                 p. 48, note de bas de page no 3.



                                                                                                    96




6 CIJ1042.indb 229                                                                                        8/04/14 08:34

                                       différend frontalier (op. ind. yusuf)                                137

                                       1. Différences de par l’origine et le but
                    11. Les républiques hispano‑américaines, qui ont émergé de la coloni-
                 sation au début du XIXe siècle, ont adopté le principe de l’uti posside­
                 tis juris afin de répondre à une question d’acquisition de titre à un
                 territoire qui n’avait pu être réglée de manière satisfaisante par les modes
                 traditionnels du droit international classique en la matière 2. Ces der-
                 niers — à savoir l’occupation, la prescription acquisitive, la cession, l’ac-
                 crétion et la subjugation — ne prévoyaient en effet pas le cas de la création
                 d’un nouvel Etat par le processus de la décolonisation 3. La principale
                 question qui se posait aux nouvelles républiques avait trait au point de
                 savoir qui possédait le titre juridique dans des régions faiblement peuplées
                 et dans lesquelles les limites étaient floues ou mal définies. Pour résoudre
                 ce problème, les anciennes colonies espagnoles ont décidé, ainsi que l’a
                 précisé le Conseil fédéral suisse dans la sentence qu’il a rendue en 1922 en
                 l’Affaire des frontières colombo‑vénézuéliennes, que ces régions seraient
                       « réputées appartenir, en droit, à chacune des Républiques qui
                       avaient succédé à la province espagnole à laquelle ces territoires
                       étaient rattachés en vertu des anciennes ordonnances royales de la
                       mère patrie espagnole. Ces territoires, bien que non occupés en fait,
                       étaient d’un commun accord considérés comme occupés en droit, dès
                       la première heure, par la nouvelle République. » 4
                    Ce principe avait donc pour principal objet de s’assurer qu’il n’y ait, en
                 Amérique hispanique, aucune terra nullius susceptible d’être occupée par
                 des puissances impériales étrangères 5.
                    12. Le second objectif de l’uti possidetis juris était d’établir une méthode
                 ou un critère pour les cas de délimitation frontalière dans lesquels deux
                 Etats anciennement soumis à la même puissance métropolitaine avaient
                 vu le jour à la suite de la décolonisation. Cet objectif a été atteint en éri-
                 geant en frontières internationales entre les nouvelles républiques d’an-
                 ciennes limites administratives. Ainsi que la Chambre de la Cour l’a
                 précisé en l’affaire du Différend frontalier terrestre, insulaire et maritime
                 (El Salvador/Honduras ; Nicaragua (intervenant)), « l’uti possidetis juris
                 est par essence un principe rétroactif, qui transforme en frontières inter-
                 nationales des limites administratives conçues à l’origine à de tout autres
                 fins » (arrêt, C.I.J. Recueil 1992, p. 388, par. 43).
                    2 Dans l’affaire du Différend frontalier terrestre, insulaire et maritime (El Salvador/

                 Honduras ; Nicaragua (intervenant)), la Chambre de la Cour a défini comme suit l’uti possi­
                 detis juris : « Ainsi le principe de l’uti possidetis touche autant à la recherche du titre à un
                 territoire qu’à l’emplacement de frontières … » (Arrêt, C.I.J. Recueil 1992, p. 387, par. 42.)
                    3 Voir R. Y. Jennings, The Acquisition of Territory in International Law, Manchester

                 University Press, 1963, p. 7‑11 et 37.
                    4 Affaire des frontières colombo‑vénézuéliennes, Nations Unies, Recueil des sentences

                 arbitrales (RSA), vol. I, p. 228.
                    5 Voir l’opinion individuelle du juge ad hoc G. Abi‑Saab dans l’affaire du Différend

                 frontalier (Burkina Faso/République du Mali), dans laquelle il décrit la double finalité du
                 principe de l’uti possidetis (C.I.J. Recueil 1986, p. 661, par. 13).

                                                                                                              97




6 CIJ1042.indb 231                                                                                                  8/04/14 08:34

                                      différend frontalier (op. ind. yusuf)                             138

                    13. La situation dans laquelle se sont trouvés les pays africains au
                 début des années 1960 était sensiblement différente de celle des répu-
                 bliques hispano‑américaines, où n’existaient que des frontières adminis-
                 tratives qui avaient été établies par des ordonnances royales et d’autres
                 instruments juridiques espagnols. Premièrement, au moment de l’indé-
                 pendance, dans les années 1960, aucune région ou territoire d’Afrique
                 n’était réputé inexploré ou ne pouvait être considéré comme étant
                 terra nullius et, partant, susceptible d’être juridiquement acquis par voie
                 d’occupation par une puissance impériale étrangère.
                    14. Deuxièmement, les frontières des Etats africains après l’indépen-
                 dance ont eu des origines diverses. On estime ainsi qu’un quart seulement
                 de ces frontières avait un caractère administratif intracolonial 6. La majo-
                 rité des frontières des Etats africains nouvellement indépendants étaient
                 des frontières intercoloniales, établies par des traités conclus entre diffé-
                 rentes puissances coloniales. Les frontières de deux des membres fonda-
                 teurs de l’OUA, l’Ethiopie et le Libéria — aucun d’eux n’ayant jamais été
                 colonisé —, ont été, pour l’essentiel, fixées par des traités bilatéraux
                 conclus entre ces deux Etats eux‑mêmes et les puissances coloniales ou
                 administrantes de leurs voisins. Enfin, certains territoires avaient été pla-
                 cés sous tutelle en vertu de la Charte des Nations Unies ; ils n’étaient pas
                 considérés comme des territoires coloniaux, étant donné que l’autorité
                 administrante avait conclu, à leur égard, un accord de tutelle avec les
                 Nations Unies, et que toute modification de cet accord devait être approu-
                 vée conformément aux dispositions du Chapitre XII de la Charte 7.
                    15. La diversité des régimes frontaliers existant sur le continent afri-
                 cain au moment de l’indépendance ainsi que la répugnance des Etats afri-
                 cains nouvellement indépendants à légitimer le droit colonial dans les
                 relations interafricaines ont conduit l’OUA, puis l’UA, à élaborer ses
                 propres principes, dont la portée juridique et la nature sont examinées
                 ci‑après. L’absence de référence à l’uti possidetis n’était donc pas due au
                 fait que les Etats membres de l’OUA n’auraient pas eu connaissance de
                 l’existence de l’uti possidetis juris en tant que principe ou de son emploi
                 par les républiques hispano‑américaines à la suite de leur propre décolo-
                 nisation un siècle plus tôt 8 ; ce sont des situations et des circonstances

                    6 M. Foucher, « Les questions territoriales et frontalières en Afrique (1964‑2010) : la

                 réaffirmation des frontières » dans Emilia Robin‑Hivert, Georges‑Henri Soutou (dir. publ.),
                 L’Afrique indépendante dans le système international, Paris, PUPS, 2012, p. 62.
                    7 Voir les articles 79, 83 et 85 de la Charte des Nations Unies.
                    8 B. Boutros‑Ghali, après avoir déploré que l’uti possidetis juris n’ait pas été spécifi-

                 quement mentionné dans la Charte de l’OUA, indique ce qui suit :
                         « D’aucuns ont pu craindre que la mention de ce principe ne recueillerait pas une
                      approbation unanime, ou que l’on pourrait considérer (comme cela a d’ailleurs été
                      dit) que la Charte d’Addis-Abeba était une ratification explicite du traité de Berlin.
                      Quoi qu’il en soit, l’adoption du principe de l’uti possidetis aurait constitué un
                      progrès important dans le développement du rôle du droit international en Afrique. »
                      Voir B. Boutros‑Ghali, « The Addis Ababa Charter », 35 (3) International Concilia­
                      tion 5, 1964, p. 29.

                                                                                                          98




6 CIJ1042.indb 233                                                                                              8/04/14 08:34

                                     différend frontalier (op. ind. yusuf)                             139

                  historiques différentes qui ont conduit à l’adoption de règles et principes
                  juridiques différents.
                     16. Il convient également de rappeler que, bien qu’intitulée « Litiges
                  entre Etats africains au sujet des frontières », la résolution du Caire avait
                  pour principal objectif de décourager toute annexion territoriale par la
                  force, ainsi que toute revendication irrédentiste, pan‑nationaliste et séces-
                 sionniste. En atteste le fait que les deux seuls pays ayant voté contre cette
                 résolution sont la Somalie et le Maroc, qui entretenaient l’un et l’autre, à
                 l’époque, des revendications irrédentistes contre leurs voisins, alors que
                 tous les autres Etats membres de l’OUA, dont la plupart avaient des dif-
                 férends frontaliers, ont appuyé le texte, qui prévoyait des méthodes et
                 modalités de règlement pacifique de pareils différends.
                     17. De surcroît, et bien que cela puisse sembler paradoxal, le principe
                 africain du respect des frontières existant au moment de l’accession à l’­in-
                 dépendance est étroitement lié à la manière dont l’OUA a décidé de
                 ­traiter la vison panafricaine de l’intégration et de l’unité entre tous les
                  Etats africains. Cette vision, qui avait été défendue par les dirigeants afri-
                  cains dans la période précédant l’indépendance, consistait à rendre les
                  frontières moins importantes par l’unification des peuples du continent.
                  Ainsi le congrès panafricain a‑t‑il, dans une résolution adoptée à Accra
                  (Ghana) en 1958, dénoncé « les frontières artificielles tracées par les puis-
                  sances impérialistes pour diviser le peuple africain, notamment celles qui
                  séparent des groupes ethniques et divisent des peuples ayant les mêmes
                  origines », et appelé à « la suppression ou l’ajustement rapide de ces fron-
                  tières » 9.
                     18. L’OUA, si elle n’a pas repris cette vision panafricaine, ne l’a pas
                  pour autant totalement abandonnée. Un aspect en a ainsi été préservé,
                  sous la forme d’engagements à œuvrer en vue de l’unité africaine, et ce,
                  dès la résolution du Caire, dont le préambule prévoit expressément la
                  création « du Comité des Onze chargé d’étudier de nouvelles mesures
                  ­
                  de nature à renforcer l’unité africaine ». La tâche de ce comité était de
                  proposer une action politique qui permettrait de favoriser l’unité et la
                  ­solidarité des Etats africains 10. Ainsi, dans la résolution du Caire, la pré-
                  servation des frontières existant au moment de l’accession à l’indépen-
                  dance est, en quelque sorte, contrebalancée par les efforts continus en vue
                  d’une intégration africaine plus étroite sur les plans politique et écono-
                  mique.
                     19. En conséquence, il est permis de considérer que le principe du res-
                  pect des frontières, tel qu’énoncé dans la résolution du Caire, « met en
                  attente » les frontières existant au moment de l’accession à l’indépen-
                  dance, notamment pour éviter tout conflit armé résultant de revendica-
                  tions territoriales, jusqu’à ce qu’une solution satisfaisante et pacifique soit

                    9 Pour le texte de la résolution, voir le site Internet http://www.francophonie.org/IMG/

                 pdf/oif-le-mouvement-panafricaniste-au-xxe-s.pdf.
                    10 Voir Z. Cervenka, The Organization of African Unity and Its Charter, Prague,

                 Acadamia, 1968, p. 55‑60.

                                                                                                         99




6 CIJ1042.indb 235                                                                                             8/04/14 08:34

                                       différend frontalier (op. ind. yusuf)                                  140

                 trouvée par les parties à un différend territorial, conformément au droit
                 international, ou qu’une intégration et une unité plus étroites soient réali-
                 sées entre les Etats africains en général, ou entre pays voisins en particu-
                 lier, conformément à la vision panafricaine. En tant que tel, ce principe
                 implique l’interdiction de l’emploi de la force pour régler les différends
                 frontaliers, ainsi que l’obligation de s’abstenir de tout acte de saisie d’une
                 portion du territoire d’un autre Etat africain.

                              2. Différences de par la portée et le contenu juridiques
                     20. Ainsi que cela a été exposé ci‑dessus, l’uti possidetis juris, tel que
                  formulé par les républiques hispano‑américaines au moment de leur indé-
                 pendance, revêtait deux aspects importants : l’absence de toute terra nul­
                 lius dans leurs territoires et l’acceptation mutuelle, de la part des
                 républiques nouvellement indépendantes, des lignes qui délimitaient anté-
                 rieurement les divisions ou subdivisions administratives internes des
                 ­provinces, intendencias et capitanias espagnoles en tant que frontières
                 internationales. Au fil des années, ce second aspect a acquis une impor-
                  tance grandissante en droit international, et en est venu à être considéré
                  comme l’élément essentiel de l’uti possidetis juris. Son application en tant
                  que critère de délimitation frontalière s’est toutefois, pour l’essentiel, limi-
                  tée à transformer en frontières internationales les frontières administra-
                  tives héritées d’une même puissance coloniale ou les frontières internes
                  des Etats ayant vu le jour à la suite de la dissolution d’une entité plus
                  importante.
                     21. Quant au Brésil, pays d’Amérique latine qui a obtenu son indé­
                  pendance d’une autre puissance coloniale (le Portugal) et avait aupara-
                  vant avec ses voisins des frontières intercoloniales et non intracoloniales,
                  il a adopté la notion, sensiblement différente, d’uti possidetis de facto,
                  qui met l’accent sur la possession effective et non sur le titre juridique
                  fondé sur la législation coloniale espagnole 11. Ainsi que H. Accioly l’a
                  précisé :
                          « En effet, si les anciennes colonies espagnoles pouvaient adopter
                       cette invention juridique, parce qu’il leur serait permis de discuter
                       entre elles les respectives revendications territoriales en se basant sur
                       des lois ou cédules royales émanant de la métropole commune, il est
                       certain qu’elles ne pourraient pas se prévaloir de pareils titres contre
                       le Brésil, car ils ne pouvaient lui être appliqués, et une telle base
                       serait donc sans valeur. » 12

                     11 Ainsi que l’a déclaré la Chambre de la Cour dans l’affaire du Différend frontalier

                 terrestre, insulaire et maritime (El Salvador/Honduras ; Nicaragua (intervenant)), « [i]l y a
                 lieu de rappeler que, lorsque le principe de l’uti possidetis juris est en jeu, le jus en question
                 n’est pas le droit international mais le droit constitutionnel ou administratif du souverain
                 avant l’indépendance » (arrêt, C.I.J. Recueil 1992, p. 559, par. 333).
                     12 H. Accioly, « Le Brésil et la doctrine de l’uti possidetis », Revue de droit international,

                 vol. 15 (1935), p. 45.

                                                                                                              100




6 CIJ1042.indb 237                                                                                                    8/04/14 08:34

                                   différend frontalier (op. ind. yusuf)                     141

                      22. Contrairement à l’uti possidetis juris d’Amérique hispanique, le
                   principe de l’OUA/UA du respect des frontières ne peut qu’être interprété
                   comme un principe général affirmant l’acceptation, par tous les Etats afri-
                   cains, des frontières existant entre les Etats indépendants souverains qui
                   se sont unis pour former l’OUA, puis l’UA. Ce principe ne traite pas la
                   question du titre sur des régions ou zones frontalières mal définies ou de
                   l’absence de frontières physiques. Il n’énonce pas non plus de méthode ou
                   de critère pacifique particulier devant être utilisé pour déterminer l’origine
                   de frontières litigieuses ou attribuer un titre sur un territoire. La question
                   des méthodes spécifiques devant être utilisées pour le règlement pacifique
                   des différends frontaliers demeure ouverte ; elle doit être tranchée, au cas
                   par cas, par les Etats concernés. L’uti possidetis juris pourrait, bien évi-
                   demment, être l’un des principes en la matière, mais il faudrait alors que
                   les Parties au différend en soient expressément convenues.
                      23. De plus, le territoire concerné, dont les frontières doivent être res-
                   pectées en application du principe de l’OUA/UA, n’est ni celui qui existait
                   pendant la période coloniale — celui de la colonie — ni le territoire histo-
                   rique précolonial des Etats africains ; il doit être considéré comme étant le
                   territoire des Etats membres de l’OUA/UA d’après l’indépendance.
                   De fait, par suite de l’exercice du droit des peuples à disposer d’eux‑mêmes
                   consacré par la Charte des Nations Unies, les peuples des colonies afri-
                   caines ou des territoires sous tutelle ont souvent pu déterminer librement
                   leur statut politique avant d’accéder à l’indépendance, et ce, de l’une des
                   manières suivantes : formation d’un Etat souverain unique ; division d’un
                 territoire placé sous tutelle en deux Etats distincts ; unification d’une
                 ­partie d’une colonie ou d’un territoire sous tutelle avec un Etat voisin ;
                  unification de deux colonies ou d’un territoire sous tutelle avec une
                  ­colonie.
                      24. Dans ce contexte, l’union entre une ancienne colonie et un ancien
                   territoire sous tutelle a pu donner le jour à un Etat indépendant unique,
                   comme dans le cas du Somaliland britannique et italien. L’on a également
                   assisté à la fusion entre un territoire sous tutelle ou une partie de celui‑ci
                   et un autre territoire colonial ou placé sous tutelle, la région septentrio-
                   nale du Cameroun sous administration britannique ayant ainsi fusionné
                   avec le Nigéria, tandis que la région méridionale choisissait l’intégration
                   au territoire du Cameroun sous administration française. De même, le
                   territoire sous tutelle britannique du Togoland a été uni au Ghana à la
                   suite d’un plébiscite sous les auspices des Nations Unies. Il est aussi
                   arrivé que deux Etats indépendants émergent de la division d’un terri-
                   toire sous tutelle unique, comme cela a été le cas du Rwanda et du
                   Burundi.
                      25. De toute évidence, le fait d’appeler au respect des frontières, comme
                   dans la résolution du Caire — appel aujourd’hui consacré à l’alinéa b) de
                   l’article 4 de l’Acte constitutif de l’UA —, est une chose, le fait de déter-
                   miner le tracé des lignes frontières correspondantes en est une autre. C’est
                   dans cette seconde hypothèse qu’un principe tel que l’uti possidetis juris
                   devient pertinent. Selon la conception latino‑américaine dominante, l’uti

                                                                                             101




6 CIJ1042.indb 239                                                                                  8/04/14 08:35

                                       différend frontalier (op. ind. yusuf)                                    142

                  possidetis juris repose sur une dichotomie entre le titre et les effectivités,
                  le premier, si son existence est établie, l’emportant sur les secondes ou sur
                  la possession effective du territoire 13.
                     26. Le rapport entre titre et effectivités dans la détermination de la
                  frontière devant être respectée n’a jamais été explicité ni même mentionné
                  dans les documents de l’OUA ou de l’UA. Compte tenu de la diversité et
                  de la complexité du processus d’indépendance des Etats africains, qui ont
                  été exposées ci‑dessus, des différents régimes juridiques dans le cadre des-
                 quels a été effectuée, avant l’indépendance, la délimitation des frontières
                 de ces Etats (traités internationaux, frontières administratives, accords de
                 tutelle, par exemple), ainsi que des vues profondément divergentes parmi
                 les Etats africains au moment de leur accession à l’indépendance, il appa-
                 raît que l’OUA/UA s’est délibérément abstenue de se livrer à un examen
                 approfondi de certaines questions juridiques, telles que celle de savoir si le
                 titre sur le territoire, la possession ou les effectivités devaient prévaloir.
                 De même, ces organisations n’ont pas souhaité définir, en l’intégrant au
                 droit public africain, une méthode pacifique particulière applicable
                 au règlement de l’ensemble des différends frontaliers potentiels entre
                 tous les Etats africains, ou à la détermination du tracé des frontières en
                 ­question.
                     27. Les organisations panafricaines se sont contentées d’affirmer un
                  principe large et général, celui du respect des frontières entre Etats
                  membres, afin de préserver la paix et la stabilité sur le continent. Autre-
                  ment dit, les Etats africains, que ce soit dans la résolution du Caire ou
                  lorsqu’ils ont énoncé les principes de l’UA, ne sont pas allés aussi loin que
                  les Etats hispano‑américains en définissant une méthode spécifique devant
                  être employée aux fins de déterminer le tracé des frontières africaines.
                  Cela ne signifie cependant pas qu’ils ne puissent avoir recours, ou n’aient
                  jamais eu recours, dans le cadre du règlement de leurs différends bilaté-
                  raux, à l’uti possidetis juris en tant que principe applicable à la délimita-
                  tion de leurs frontières ou en tant que méthode permettant d’établir
                  l’origine de ces frontières. De fait, ainsi que la Cour l’a clairement indiqué
                  dans les arrêts auxquels il a été fait référence ci‑dessus, les Etats africains
                  l’ont bel et bien fait et, selon toute probabilité, continueront de le faire à
                  l’avenir, notamment en ce qui concerne d’anciennes frontières administra-
                  tives héritées de la même puissance coloniale.

                     13 « Dans le cas où le fait correspond exactement au droit, où une administration effec-

                 tive s’ajoute à l’uti possidetis juris, l’« effectivité » n’intervient en réalité que pour confirmer
                 l’exercice du droit né d’un titre juridique. Dans le cas où le fait ne correspond pas au droit,
                 où le territoire objet du différend est administré effectivement par un Etat autre que celui
                 qui possède le titre juridique, il y a lieu de préférer le titulaire du titre. Dans l’éventualité où
                 l’« effectivité » ne coexiste avec aucun titre juridique, elle doit inévitablement être prise en
                 considération. Il est enfin des cas où le titre juridique n’est pas de nature à faire apparaître
                 de façon précise l’étendue territoriale sur laquelle il porte. Les « effectivités » peuvent alors
                 jouer un rôle essentiel pour indiquer comment le titre est interprété dans la pratique. »
                 (Différend frontalier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986,
                 p. 586‑587, par. 63.)

                                                                                                                102




6 CIJ1042.indb 241                                                                                                      8/04/14 08:35

                                   différend frontalier (op. ind. yusuf)                      143

                                   3. Différences de par la nature juridique
                    28. Les deux principes — l’uti possidetis juris et le principe de l’OUA/
                 UA du respect des frontières — diffèrent également du point de vue de leur
                 nature juridique. Premièrement, il convient d’établir une distinction entre,
                 d’une part, un principe général qui « met en attente » les différends fronta-
                 liers entre Etats africains jusqu’à ce que les parties concernées trouvent
                 une solution pacifique et, d’autre part, un principe spécifique qui renferme
                 les critères et méthodes permettant de déterminer l’origine d’une frontière
                 et le titre sur le territoire, sur la base de la législation coloniale. L’uti pos­
                 sidetis juris correspond au second, la résolution du Caire et l’alinéa b) de
                 l’article 4 de l’Acte constitutif de l’UA correspondent au premier.
                    29. Deuxièmement, le principe de l’OUA/UA est spécifique au conti-
                 nent africain, où il est considéré comme faisant partie du droit public
                 applicable à tous les Etats du continent, sans que quiconque ne prétende
                 qu’il s’agit d’un principe général ou d’une règle de droit international
                 coutumier. A l’inverse, l’uti possidetis juris a été défini comme suit par la
                 Chambre de la Cour dans l’affaire du Différend frontalier (Burkina Faso/
                 République du Mali) :
                         « Ce principe ne revêt pas pour autant le caractère d’une règle par-
                      ticulière, inhérente à un système déterminé de droit international.
                      Il constitue un principe général, logiquement lié au phénomène de
                      l’accession à l’indépendance, où qu’il se manifeste. » (Arrêt, C.I.J.
                      Recueil 1986, p. 565, par. 20.)
                    30. La Chambre de la Cour n’a pas justifié ce prononcé ambitieux, et
                 n’a pas non plus exposé clairement les raisons qui l’avaient conduite à
                 formuler cette conclusion, se contentant d’indiquer que, s’il avait trouvé
                 son origine en Amérique hispanique, l’uti possidetis juris avait également
                 été appliqué et reconnu en Afrique. Cette prétendue acceptation du prin-
                 cipe par l’ensemble des Etats africains semble toutefois reposer sur l’hy-
                 pothèse que le principe de l’OUA, établi dans la résolution du Caire
                 de 1964, était synonyme de l’uti possidetis juris, ou lui était équivalent. Ce
                 nonobstant, la Chambre a ensuite observé, dans l’arrêt précité, que,
                       « [e]n tant que principe érigeant en frontières internationales d’an-
                      ciennes délimitations administratives établies pendant l’époque
                      ­coloniale, l’uti possidetis [était] donc un principe d’ordre général
                       nécessairement lié à la décolonisation où qu’elle se produise » (ibid.,
                       p. 566, par. 23).
                    31. Ce dernier prononcé de la Chambre, qui met l’accent sur le rôle
                 spécifique de l’uti possidetis juris en ce qui concerne les anciennes fron-
                 tières administratives, me paraît correspondre davantage à la pratique
                 effective des Etats que la conclusion précédente définissant l’uti possidetis
                 comme un principe général applicable à toute situation de décolonisation.
                 En effet, même dans le cas d’Etats africains, le recours à l’uti posside­
                 tis juris vise, en règle générale, à la délimitation ou à la démarcation d’an-

                                                                                               103




6 CIJ1042.indb 243                                                                                    8/04/14 08:35

                                     différend frontalier (op. ind. yusuf)                               144

                 ciennes frontières administratives, comme dans les affaires du Différend
                 frontalier (Burkina Faso/République du Mali) ou du Différend frontalier
                 (Bénin/Niger). Il serait en revanche superflu dans le cas de différends por-
                 tant sur des frontières délimitées par un traité international conclu entre
                 deux puissances coloniales, entre un Etat africain et une puissance colo-
                 niale, ou encore entre deux Etats africains 14.
                    32. Troisièmement, le principe de l’uti possidetis juris constitue une
                 méthode permettant de déterminer le tracé d’une frontière sur la base
                 d’un titre juridique, et fournit un critère aux fins d’établir l’origine de
                 cette frontière. Telle est d’ailleurs la raison principale pour laquelle il s’est
                 imposé comme un instrument fort précieux pour régler des différends
                 frontaliers dans des situations faisant intervenir d’anciennes frontières
                 administratives ou des frontières issues de la dissolution d’une entité plus
                 importante. Le principe de l’OUA/UA du respect des frontières, quant à
                 lui, ne pouvait guère être utile pour établir l’origine des lignes frontières,
                 et il n’avait d’ailleurs pas été conçu pour fournir des critères à cette fin. Il
                 prescrit le respect des territoires des Etats membres de l’OUA/UA tels
                 qu’ils existaient au moment de l’indépendance, et interdit toute atteinte à
                 ces territoires. Ainsi que cela a été précisé ci‑dessus, ce principe ne traite,
                 que ce soit explicitement ou implicitement, ni du rapport entre titre et
                 effectivités, ni du point de savoir lequel de ces deux éléments doit l’empor-
                 ter, ni de la manière dont pareil titre devrait être établi.
                    33. De surcroît, dès lors que l’un des aspects essentiels de l’uti posside­
                 tis juris hispano‑américain est que les frontières existant au moment de
                 l’indépendance doivent être déterminées en se référant à la législation
                 espagnole de l’époque, il est difficile, sinon impossible, de considérer que
                 les Etats africains qui ont adopté la résolution du Caire ou les principes
                 de l’Acte constitutif de l’UA auraient eu, de la même manière, l’intention
                 de « consacrer » le droit colonial. Le rejet par l’OUA/UA d’un réaménage-
                 ment des frontières sur la base de divisions ethniques ou de revendica-
                 tions historiques et géographiques n’équivaut pas à une acceptation du
                 droit colonial en tant que titre sur le territoire. De toute évidence, l’inten-
                 tion des Etats membres de l’OUA ou de l’UA n’était pas d’entériner col-
                 lectivement, par l’adoption de ce principe, l’Acte général de Berlin de 1885
                 ou de reconnaître le droit administratif des puissances coloniales.

                                                               *
                                                           *       *

                     14 Dans l’arrêt qu’elle a rendu en l’affaire du Différend territorial (Jamahiriya arabe

                 libyenne/Tchad), la Cour a indiqué ce qui suit :
                         « Il ressort clairement des considérations ci‑dessus que le différend soumis à la
                      Cour … est réglé de manière concluante par un traité auquel la Libye est une partie
                      originelle et le Tchad une partie ayant succédé à la France … Dès lors, la Cour n’a
                      pas à étudier plus avant des sujets qui ont été longuement traités devant elle comme
                      le principe de l’uti possidetis et l’applicabilité de la déclaration adoptée par l’Orga-
                      nisation de l’unité africaine au Caire en 1964. » (C.I.J. Recueil 1994, p. 38, par. 75.)

                                                                                                         104




6 CIJ1042.indb 245                                                                                               8/04/14 08:35

                                   différend frontalier (op. ind. yusuf)                     145

                    34. Il ne fait aucun doute que le principe de l’uti possidetis juris a rempli,
                 au fil des années, nombre de fonctions fort utiles en Amérique latine, et qu’il
                 continue de jouer un rôle non moins utile dans le règlement de différends
                 frontaliers dans d’autres parties du monde. Cependant, il ne saurait être consi-
                 déré comme un synonyme du principe consacré par l’OUA en 1964 et, par la
                 suite, énoncé dans l’Acte constitutif de l’UA, principe qui porte sur le respect
                 des frontières d’Etats indépendants souverains, conformément à la Charte des
                 Nations Unies et aux instruments fondateurs de l’OUA et de l’UA.
                    35. Si les Etats membres de l’OUA, puis de l’UA, ont adopté le principe
                 du respect des frontières existant au moment de l’accession à l’indépen-
                 dance, c’est par pragmatisme, afin de mettre le continent africain à l’abri
                 des conflits et du chaos. Il s’agit d’un principe africain qui s’applique entre
                 tous les Etats membres de l’organisation panafricaine, auxquels il impose
                 l’obligation de respecter les frontières existant au moment de l’indépen-
                 dance en attendant le règlement pacifique de tout différend frontalier qui
                 pourrait se faire jour entre eux. C’est de ce point de vue que l’on peut consi-
                 dérer que les deux principes obéissent à une même logique, étant donné
                 qu’ils ont l’un et l’autre pour objet d’encourager le recours au règlement
                 pacifique des différends frontaliers, conformément au droit international.
                    36. Bien évidemment, le principe de l’uti possidetis juris peut faire partie
                 des principes juridiques internationaux devant être appliqués à cette fin. De
                 fait, il s’est produit par le passé — et cela peut se reproduire à l’avenir — que
                 deux Etats africains conviennent d’appliquer ce principe dans le cadre d’un
                 différend frontalier bilatéral porté devant la Cour ou devant des tribunaux
                 arbitraux. En pareils cas, l’application de l’uti possidetis juris est toutefois
                 fondée sur un arrangement ou un accord bilatéral, et non sur un principe
                 général ou une norme coutumière qui aurait émergé par suite de l’adoption
                 de la résolution du Caire de 1964 ou de l’Acte constitutif de l’Union africaine.


                                IV. Le principe de l’intégrité territoriale
                                         et l’uti possidetis juris

                    37. Le passage de l’arrêt de 1986 de la Chambre de la Cour cité au para-
                 graphe 4 ci‑dessus donne également à penser qu’il aurait été fait indirecte-
                 ment référence à l’uti possidetis au paragraphe 3 de l’article III de la Charte
                 de l’OUA. Ainsi que cela a été indiqué au paragraphe 7 ci‑dessus, cette
                 disposition précisait que les Etats membres de l’organisation adhéraient au
                 principe du « respect de la souveraineté et de l’intégrité territoriale de
                 chaque Etat et de son droit inaliénable à une existence indépendante ».
                 Selon la Chambre de la Cour, il semble que ce soit dans cette référence au
                 « respect … de l’intégrité territoriale » qu’était implicitement contenu un
                 principe d’uti possidetis applicable entre tous les Etats africains.
                    38. La Charte de l’OUA a été remplacée par l’Acte constitutif de l’UA
                 le 26 mai 2001. Le paragraphe 3 de l’article III n’existe donc plus. En lieu
                 et place de cette disposition, l’Acte constitutif de l’UA, en tant qu’instru-
                 ment de solidarité entre Etats africains, énonce parmi ses objectifs celui de

                                                                                              105




6 CIJ1042.indb 247                                                                                   8/04/14 08:35

                                   différend frontalier (op. ind. yusuf)                     146

                 « défendre la souveraineté, l’intégrité territoriale et l’indépendance de ses
                 Etats membres » (alinéa b) de l’article 3). Quoique cette évolution du
                 principe de l’intégrité territoriale dans les instruments constitutifs des
                 organisations panafricaines puisse déjà éclairer, dans une certaine mesure,
                 la distinction entre uti possidetis juris et intégrité territoriale, il est sans
                 doute utile de formuler quelques observations sur ce point, en particulier
                 au regard des instruments fondateurs de l’OUA/UA.
                    39. Selon moi, il est erroné de voir dans le principe ancien du respect
                 de l’intégrité territoriale une référence à celui de l’uti possidetis juris, ou
                 d’assimiler ces deux principes de droit international distincts. Si l’on
                 considère que le paragraphe 3 de l’article III de la Charte de l’OUA fait
                 indirectement référence à l’uti possidetis en raison de l’expression « inté-
                 grité territoriale » qu’il contient, alors la même conclusion s’impose en ce
                 qui concerne le paragraphe 4 de l’article 2 de la Charte des Nations Unies.
                 Dans ces deux instruments, il est fait référence à l’intégrité territoriale en
                 tant que principe fondamental du droit international et fondement essen-
                 tiel des relations pacifiques entre Etats ; en revanche, aucun d’entre eux ne
                 traite de l’uti possidetis juris.
                    40. Pour autant que les frontières puissent être comparées à l’enve-
                 loppe extérieure du territoire de l’Etat, c’est l’inviolabilité de ces fron-
                 tières qui est implicitement contenue dans la notion d’intégrité territoriale.
                 Or, comme exposé dans la section III ci‑dessus, cela est tout à fait diffé-
                 rent de l’uti possidetis juris. L’inviolabilité interdit que soient modifiées
                 par la force des frontières existantes. Elle implique également que pareille
                 modification, si elle devait se produire, ne saurait avoir d’effet juridique.
                 Ce point est clairement précisé dans la déclaration des Nations Unies de
                 1970 (résolution 2625 (XXV) de l’Assemblée générale) relative aux prin-
                 cipes du droit international, aux termes de laquelle :
                         « Tout Etat a le devoir de s’abstenir de recourir à la menace ou à
                      l’emploi de la force pour violer les frontières internationales exis-
                      tantes d’un autre Etat ou comme moyen de règlement des différends
                      internationaux, y compris les différends territoriaux et les questions
                      relatives aux frontières des Etats. »
                     41. La référence au paragraphe 3 de l’article III de la Charte de l’OUA
                 qui est faite dans la résolution du Caire peut donc être interprétée comme
                 une référence à l’inviolabilité des frontières, qui est implicitement conte-
                 nue dans le principe de l’intégrité territoriale, mais ne saurait, contraire-
                 ment à ce qu’a estimé la Chambre de la Cour, être considérée comme
                 ayant délibérément « précis[é] et … renforc[é] le principe de l’uti possi­
                 detis juris qui n’apparaissait que de façon implicite dans la Charte de
                 [l’]organisation ». De ce point de vue, le principe énoncé dans la résolu-
                 tion du Caire est analogue au principe III de l’« Inviolabilité des fron-
                 tières » contenu dans l’acte final de la conférence sur la sécurité et la
                 coopération en Europe de 1975, aux termes duquel :
                        « Les Etats participants tiennent mutuellement pour inviolables
                      toutes leurs frontières ainsi que celles de tous les Etats d’Europe et

                                                                                             106




6 CIJ1042.indb 249                                                                                  8/04/14 08:35

                                      différend frontalier (op. ind. yusuf)                             147

                      s’abstiennent donc maintenant et à l’avenir de tout attentat contre
                      ces frontières.
                         En conséquence, ils s’abstiennent aussi de toute exigence ou de
                      tout acte de mainmise sur tout ou partie du territoire d’un autre Etat
                      participant. » 15
                    42. Ainsi que cela a été exposé ci‑dessus, le principe de l’inviolabilité
                 des frontières peut être considéré comme constituant un aspect fonda-
                 mental du principe plus général de l’intégrité territoriale des Etats ; c’est
                 dans le contexte du rapport entre ces deux principes que la résolution du
                 Caire a également renvoyé au paragraphe 3 de l’article III de la Charte de
                 l’OUA. Il convient cependant de relever qu’inviolabilité ne signifie pas,
                 d’une manière générale, invariabilité ou intangibilité des frontières. Cela
                 signifie que tout changement territorial est effectué par consentement
                 mutuel, ou par d’autres moyens de règlement pacifique des différends,
                 conformément au droit international.
                    43. Les Etats membres de l’OUA/UA ont posé le principe du respect
                 des frontières existant au moment de l’accession à l’indépendance, et
                 implicitement reconnu l’inviolabilité de celles‑ci au sens exposé ci‑dessus,
                 afin de garantir la paix et la stabilité sur le continent africain ; de même,
                 la conférence sur la sécurité et la coopération en Europe a, en 1975,
                 adopté un principe analogue afin de favoriser la sécurité sur le continent
                 européen. Ces deux prescriptions sont inspirées du principe plus général
                 de l’intégrité territoriale, tel que consacré dans la Charte des Nations Unies.
                 Aucune d’elles ne visait, selon moi, à préciser ou à renforcer le principe de
                 l’uti possidetis juris, dont le sens et le contenu normatif sont différents.


                                                    V. Conclusions

                    44. Quoique les Parties — le Burkina Faso et le Niger — aient invoqué
                 le principe de l’uti possidetis juris dans leurs écritures et plaidoiries, la
                 présente espèce diffère sensiblement des affaires antérieures du Différend
                 frontalier (Burkina Faso/République du Mali) (C.I.J. Recueil 1986) et du
                 Différend frontalier (Bénin/Niger) (C.I.J. Recueil 2005). En la présente
                 espèce, le Burkina Faso et le Niger ont, en 1987, conclu un accord sur la
                 délimitation de leur frontière commune. Ils n’ont cependant pas été en
                 mesure, depuis lors, de se mettre d’accord sur l’interprétation et l’applica-
                 tion dudit accord en ce qui concerne le tracé de la ligne frontière propre-
                 ment dit. Le différend qu’ils ont porté devant la Cour avait trait à ce
                 désaccord.
                    45. Contrairement aux affaires de délimitation antérieures mentionnées
                 ci‑dessus, ce différend entre les Parties, qui a trait à l’interprétation et à

                    15 Organisation pour la sécurité et la coopération en Europe, Acte final de la conférence

                 sur la sécurité et la coopération en Europe, 1er août 1975, disponible sur le site Internet
                 http://www.osce.org/fr/mc/39502?download=true.

                                                                                                        107




6 CIJ1042.indb 251                                                                                              8/04/14 08:35

                                  différend frontalier (op. ind. yusuf)                   148

                 l’application d’un accord international, ne devait pas être examiné à
                 l’aune du droit colonial français, ou « droit d’outre‑mer ». Autrement dit,
                 la Cour n’était pas tenue, en la présente espèce, de déterminer quel était,
                 pour chacune des Parties, l’héritage colonial auquel devait être appliqué
                 l’uti possidetis juris. Les Parties avaient déjà précisé ce point dans leur
                 propre accord de délimitation.
                    46. Dès lors, bien que le Burkina Faso et le Niger aient hérité des
                 anciennes frontières administratives de l’Afrique occidentale française,
                 lesquelles sont devenues des frontières internationales au moment de l’ac-
                 cession des Parties à l’indépendance, je suis d’avis que le principe de
                 l’uti possidetis juris était devenu superflu en la présente espèce, par suite
                 de la conclusion de l’accord de délimitation de 1987 entre les deux Etats
                 indépendants. Il était demandé à la Cour d’interpréter cet accord.
                    47. La Cour aurait dû indiquer clairement que l’uti possidetis juris et le
                 « droit d’outre‑mer » n’avaient aucun rôle effectif à jouer en la présente
                 espèce. A cet égard, l’arrêt aurait pu contenir un prononcé semblable à
                 celui qu’elle avait fait dans l’affaire du Différend territorial (Jamahi­
                 riya arabe libyenne/Tchad) (C.I.J. Recueil 1994, p. 38, par. 75, cité au
                 paragraphe 31, note de bas de page 14 ci‑dessus). La Cour aurait égale-
                 ment pu saisir cette occasion pour dissiper la confusion entre l’uti posside­
                 tis juris et le principe de l’OUA/UA du respect des frontières existantes,
                 sur la base duquel l’accord de 1987 entre les Parties semble être fondé.

                                                           (Signé) Abdulqawi A. Yusuf.




                                                                                          108




6 CIJ1042.indb 253                                                                               8/04/14 08:35

